DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Prior Art
The prior arts Mailbaum et al. (US20110065586) and Kaplounenko et al. (US5,963,351) are made of record and not relied upon is considered pertinent to applicant's disclosure. Mailbaum in Fig. 3 shows a SUPERCONDUCTING DEMULTIPLEXER CIRCUIT where Josephson Junctions are connected in series between two sections of resonating transmission line and Kaplounenko in a Digital Optical Receiver with Instantaneous Josephson Clock Recovery Circuit discloses in Fig. 6, Josephson junction 96 connected in series between Josephson transmission line 92 (hereinafter "input JTL") and an output Josephson transmission line 94. However, in both cases the application of PUMP signal is not explicitly mentioned, i.e. the Josephson junctions are not applied in an amplification application as claimed in the pertinent application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843